Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No.11285867. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is encompassed in the subject matter of the patent.
Instant application
PN 11285867
1. A device, comprising: a memory that stores a travel restriction; a first sensor configured to detect a first value of a first parameter; a second sensor configured to detect a second value of a second parameter; and one or more processors configured to: determine that at least one of the first value or the second value is outside an acceptable range; and identify a violation of the travel parameter based on the determining.
1. (Currently Amended) A device associated with a user, the device comprising: a radio transceiver; a memory that stores a plurality of travel parameters; a speed sensor configured to detect a current speed of the device; a location sensor configured to detect a location of the device; and one or more processors configured to: receive the current speed from the speed sensor; receive the location from the location sensor; determine, based on the current speed and the location, a violation of at least one of the plurality of travel parameters, obtain data associated with an application running on the device; determine, based on the obtained data, whether the user is a passenger in a vehicle; and validate or override the violation based on the determination.
8. A method, comprising: storing a travel restriction; sensing a first value of a first parameter; sensing a second value of a second parameter; determining that at least one of the first value of the second value is outside an acceptable range; and identifying a violation of the travel parameter based on the determining.
12. (Currently Amended) A method for detecting a driving violation of a user, comprising: storing a plurality of travel parameters; obtaining a current speed of a device associated with the user; obtaining a location of the device; comparing the current speed and the location to the plurality of travel parameters; determining, based on the comparing, a violation of the of at least one of the plurality of travel parameters[[.]]; obtaining data associated with an application running on the device; determining, based on the obtained data, whether the user is a passenger in a vehicle; and validating or overriding the violation based on the determination.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the travel parameter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Independent claims 8 and 15 have similar deficiencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Better US20070042707.
	Regarding claim 1, Better discloses a device, comprising: a memory (system control and tip-over parameters 64 fig. 2 and ¶24)  that stores a travel restriction; a first sensor(Attitude monitor 47 of fig. 2 and ¶23)  configured to detect a first value of a first parameter;  a second sensor (GPS receiver 50 of fig. 2 and ¶22) configured to detect a second value of a second parameter; and one or more processors (microcontroller 54 of fig. 2 and ¶23) configured to: determine that at least one of the first value or the second value is outside an acceptable range; and identify a violation of the travel parameter based on the determining (disclosed in ¶23 is “determine whether the monitored person 18 of fig. 1 is in a forbidden location”).
	Regarding claim 3, Better discloses GPS receiver 50 of fig. 2 and ¶22 thus reads on wherein the second parameter is location.
	Regarding claim 8, it is analogous to claim 1, thus rejected on similar grounds. 
	Regarding claim 10, it is analogous to claim 3, thus rejected on similar grounds.
Allowable Subject Matter
Claims 2, 4-7, 9, 11-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 35 USC 112 rejection is overcome.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685